Case 2:20-cv-03964-VAP-MRW Document 13 Filed 06/05/20 Page 1 of 3 Page ID #:70
   1
   2
   3
   4
   5
   6
   7
   8
                           UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA

   10 REBECCA CASTILLO                           Case No. 2:20−cv−03964−VAP−MRW
   11                Plaintiff(s),                        ORDER SETTING
                                                      SCHEDULING CONFERENCE:
   12        v.
                                                 Date:     August 10, 2020
   13 TAWA SUPERMARKET, INC., et al.             Time:     1:30 p.m.
   14           Defendant(s).                    Location: First Street Court House
                                                           Courtroom 8A
   15                                                      350 W. 1st Street
                                                           Los Angeles, CA 90012
   16
   17
   18
          READ THIS ORDER CAREFULLY AND COMPLETE THE ATTACHED TABLE
   19     This matter is set for a scheduling conference on August 10, 2020 at 1:30 p.m.
   20   The conference will be held pursuant to Fed. R. Civ. P. 16(b). The parties are
   21   reminded of their obligations to disclose information and confer on a discovery
   22   plan not later than 21 days prior to the scheduling conference and report to the
   23
        Court not later than 14 days after they confer as required by Fed. R. Civ. P. 26
   24
        and the Local Rules of this Court. ALL LEAD TRIAL COUNSEL MUST BE
   25   PRESENT. Failure to comply may lead to the imposition of sanctions. Counsel
   26   are further directed to complete the table attached hereto as Exhibit A as part
   27   of counsel's joint report under Fed. R. Civ. P. 26(f). Counsel must also submit
   28   form ADR 1, located on the Court's website at www.cacd.uscourts.gov no

  Revised as of October 2019                   −1−
Case 2:20-cv-03964-VAP-MRW Document 13 Filed 06/05/20 Page 2 of 3 Page ID #:71
     1
             later than seven days before the scheduling conference date.
     2
              IT IS SO ORDERED.
     3
     4
           DATED: June 5, 2020
     5
                                       Virginia A. Phillips
     6                                 Chief United States District Judge

     7
     8
     9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

  Revised as of October 2019                  −2−
Case 2:20-cv-03964-VAP-MRW Document 13 Filed 06/05/20 Page 3 of 3 Page ID #:72
           EXHIBIT A: SCHEDULE OF PRETRIAL AND TRIAL DATES
    CASE NAME:         REBECCA CASTILLO v. TAWA SUPERMARKET, INC. , et al.
    CASE NO.:          2:20−cv−03964−VAP−MRW


                                           Plaintiff(s)   Defendant(s)   Court's
                  Matter
                                            Request         Request      Order
    Trial Date (Tuesday)
    Jury Court
    Length: ___ Days

    Pretrial Conf., L.R. 16; Hearing
    on Motions in Limine
    Last day to conduct Settlement
    Conf., L.R. 16−15
    Last day for hearing
    non−discovery motions
    All Discovery Cutoff, including
    hearing all discovery motions
    Expert Disclosure
    (rebuttal)
    Expert Disclosure
    (initial)
    Last day to amend pleadings or
    add parties
    Last day for filing motion for
    class certification (if applicable)
    Hearing on motion for class
    certification (if applicable)


    LOCAL RULE 16−15 Settlement Choice:

              U.S. Magistrate Judge (#1)
              Attorney Settlement Officer Panel (#2)

              Outside ADR (#3)




  Revised as of October 2019                    −3−
